Citation Nr: 0022337	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  96-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, including as secondary to service-connected right 
knee patellofemoral osteoarthritis with limitation of motion.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee patellofemoral osteoarthritis with limitation of 
motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active military service from March 1971 to 
March 1972.

This appeal came before the Board of Veterans' Appeals (Board 
or BVA) from an August 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the veteran's claims for an increased 
(compensable) rating for a right knee condition and service 
connection for a left knee condition.  The case was remanded 
by the Board in July 1997 for additional development.  In 
January 2000, the RO continued the denial of the claim of 
service connection for a left knee condition and increased 
the evaluation for the right knee condition to 10 percent 
disabling.  Inasmuch as the grant of the 10 percent rating is 
not the maximum benefit under the rating schedule, the claim 
for a rating in excess of 10 percent for a right knee 
disability remains in controversy and is still a viable issue 
for appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  There is no medical evidence which relates a left knee 
condition to service or to any service-connected disability.

2.  The veteran's right knee patellofemoral osteoarthritis 
with limitation of motion is manifested by X-ray evidence of 
osteoarthritis, decreased range of motion from 0 to 110 
degrees without pain and to 120 degrees with pain, and 
moderate tenderness, but is not productive of slight 
recurrent subluxation or instability.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disorder, to include as secondary to a service-connected 
disability, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee patellofemoral osteoarthritis with limitation 
of motion are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261, 
5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends that his service-connected right knee 
disorder caused him to develop problems with his left knee.  
He also contends that his service-connected right knee 
disorder is more than 10 percent disabling.  

Service medical records are negative for any diagnosis of, 
complaints of or treatment for a left knee problem.  The 
veteran did experience a twisting-type injury to the right 
knee when he jumped into a ditch in May 1971.  This was 
characterized as a medial collateral ligament injury.  
Service connection was granted for right knee disability in a 
December 1972 rating decision, and a noncompensable rating 
was assigned as of the date of service separation.  

Post-service medical evidence includes VA and private 
records.  An October 1972 VA examination report reveals no 
findings with respect to the left knee.  VA outpatient 
treatment records show a complaint of bilateral knee pain in 
December 1994.  Crepitus was noted.  The impression was 
degenerative joint disease.  

A VA examination of the joints was accomplished in May 1995.  
The veteran complained that the right leg was tired and the 
right knee was prone to swelling and giving way.  He stated 
that the left knee was now beginning to hurt and swell.  The 
veteran walked with a limp.  There was no effusion.  Tendon 
reflexes were normal and equal in both knees.  There was some 
decrease in foot range of motion on the right.  X-rays showed 
small osteophyte formation bilaterally.  The diagnoses 
included pains in the right knee since 1979 with intermittent 
swelling and giving way with falling; pains in the right 
ankle and heel due to falling secondary to right knee; and 
pain and swelling left knee, intermittent.  The examiner 
concluded by stating that the veteran was significantly 
disabled because of these listed problems.  

VA outpatient treatment records show that the veteran 
reported bilateral knee pain in August 1996.  The impression 
was bilateral chondromalacia.  The veteran was treated with 
salsalate.  He was seen for unrelated problems at a private 
facility in April 1997.  Additional VA outpatient records 
show treatment for bilateral knee pain in May 1997.  The pain 
was reportedly greater on the left than the right.  X-rays of 
the left knee were negative.

In connection with his pension application, the veteran 
indicated that he had stopped working as a bell ringer 
because his knees bothered him too much.  

VA orthopedic examination in January 2000 revealed the 
veteran's complaints of bilateral knee pain.  The examiner 
reportedly reviewed the claims file.  The veteran reported 
that his left knee had only recently begun hurting, but added 
that the pain was similar to that in the right knee.  The 
examiner opined that it was not at least as likely as not 
that the veteran's left knee disability was caused by the 
right knee disability.  Moreover, he opined that the left 
knee disability was of recent onset and was consistent with 
meniscus tear.  X-rays showed mild osteoarthritis of the left 
knee.  Regarding the right knee, the veteran reported that he 
experienced problems with the knee while using stairs.  He 
felt the knee was unstable.  He observed that the knee was 
often dislocated and that he used a cane for stability.  
Examination of the right knee revealed range of motion 
limited, from 0 to 110 degrees, and to 120 degrees with pain.  
There was  minimal medial and lateral joint line tenderness 
and moderate tenderness to the medial and lateral patellar 
facets.  There was a large exostosis of the patella.  There 
was pain with patellofemoral compression.  There was 
excellent medial and lateral stability on stress testing.  
Testing was consistent with his in-service history of medial 
collateral ligament strain.  X-rays of the right knee 
revealed arthritis of the knee with joint space narrowing, 
bone spur formation, and subchondral sclerosis.  The examiner 
opined that the arthritis of the right knee was related to 
the in-service injury.  

A report of a general VA examination also conducted in 
January 2000 shows complaints of bilateral knee pain with no 
significant findings.  The veteran had reportedly fallen and 
injured his left ankle the day before the examination and had 
a left ankle cast.  

The remaining treatment records show treatment for unrelated 
problems.  

II.  Left Knee

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may also be granted 
for a chronic disability such as arthritis on a presumptive 
basis if such is shown to be manifested to a compensable 
degree within one year after the veteran was separated from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  If a condition noted during 
service is not shown to have been chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (1999).  In 
this regard, in Allen v. Brown, 7 Vet. App. 439 (1995), an en 
banc United States Court of Appeals for Veterans Claims 
(hereinafter the Court) held that "disability" as set forth 
in 38 U.S.C.A. § 1110 (West 1991) "refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, 7 Vet. App. at 448.  The Court found 
that when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id. 

Initially, the Board must determine whether the veteran's 
claim for service connection for a left knee disability is 
well grounded.  The veteran must satisfy three elements for 
each claim for service connection to be well grounded.  
First, there must be competent evidence of a current 
disability (a medical diagnosis).  Second, there must be 
evidence of incurrence or aggravation of a disease or injury 
in service, as shown through lay or medical evidence.  
Lastly, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown through medical evidence.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 
940 (1998).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

In cases of secondary service connection, medical evidence is 
also required to establish a link between the claimed 
disability and the service-connected disability.  See Jones 
v. Brown, 7 Vet. App. 134 (1994) (claim for secondary service 
connection for glaucoma is not well grounded where the only 
evidence in support of the claim is appellant's unsupported 
lay testimony).  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Competent medical evidence is also 
required to satisfy the medical etiology or medical diagnosis 
issues in secondary service connection claims.  See Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.

The Board will presume the truthfulness of the evidence for 
the purpose of determining whether a claim is well grounded, 
as required by Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995), and King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran claims that he suffers from a left knee disorder 
which he believes is related to service or, more 
specifically, to his service-connected right knee disorder.  
He is currently service connected for right knee 
patellofemoral osteoarthritis with limitation of motion.  A 
review of the record shows, however, that he has not 
presented competent evidence of a relationship between any 
current left knee disorder and either his right knee 
condition, any other service-connected condition, or service.  
In the absence of this, he has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for service connection for a left 
knee disorder is well grounded.  

As noted, the Board finds that the evidence of record does 
not show that the veteran currently suffers from a left knee 
disorder which is related to service or to a service-
connected disability.  There is an absence of competent 
evidence of a causal relationship between any current left 
knee disorder and either the service-connected right knee 
disorder, any other service-connected condition or service.  
It is significant that none of the medical reports or 
outpatient treatment records in the file includes a medical 
opinion relating the veteran's left knee disorder to service 
or to a service-connected disability.  Indeed, the Board 
observes that even the veteran's most recent examination 
contains an opinion that the left knee disorder is of 
intercurrent origin and is not related to either service or 
the right knee disorder.  Nor has the veteran shown a chronic 
left knee condition in service or continuity of symptoms 
since service.  Based on the veteran's failure to meet this 
element alone, the Board can only conclude that his claim for 
service connection for a left knee disorder is not well 
grounded. 

Indeed, the only evidence that the veteran suffers from a 
current left knee disorder that is related to service or to a 
service-connected disability is the veteran's own lay 
statements.  However, the Court has clearly stated that 
where, as in this case, the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  The record does not indicate that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of a 
knee disorder.  Therefore, his lay statements cannot serve as 
a sufficient predicate upon which to find his claim for 
service connection well grounded.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent evidence to 
support the claim for service connection for a left knee 
disorder, the Board can only conclude that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim of service 
connection for a left knee disorder is well grounded.  

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

III.  Right Knee

The veteran injured his right knee in service.  He seeks an 
increased evaluation for his right knee disability.  
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  The Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and that the VA's duty to assist the veteran has been 
fulfilled in the development of this claim.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA 
is required to consider whether an increased evaluation could 
be assigned on the basis of functional loss due to pain or 
weakness, to the extent that any such symptoms are supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  Diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and the 
rule against pyramiding set forth in 38 C.F.R. § 4.14 (1999) 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  

The veteran's right knee patellofemoral osteoarthritis with 
limitation of motion has been evaluated as 10 percent 
disabling under Diagnostic Codes, 5003-5260, effective from 
March 1995.  This condition had previously been rated based 
on a history of a right knee ligament injury and was 
evaluated as noncompensable since March 1972.  In the most 
recent rating decision, the RO noted that the disability was 
now more disabling based on limitation of motion and the 
presence of arthritis in the knee.  

The veteran's knee condition is thus, now rated according to 
arthritis and limitation of motion.  Diagnostic Code 5003-
5260, therefore, essentially pertains to arthritis-type 
symptoms of the knee resulting in limitation of flexion.  A 
10 percent evaluation is warranted for painful or limited 
motion of a major joint group or group or minor joints, and 
may also be applied once to multiple joints if there is no 
limited or painful motion.  A 20 percent evaluation is 
warranted when there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups with 
occasional incapacitation exacerbation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  A 20 percent rating is 
warranted if flexion is limited to 30 degrees or if extension 
is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261  (1999).   The veteran's range of motion of 
the right knee is from 0 to 110 degrees for practical 
purposes.  Thus, the criteria for an increased evaluation 
under either 5260 or 5261 are not met.  The veteran has some 
painful, limited motion which supports a 10 percent 
evaluation.  However, the aforementioned X-ray evidence does 
not show the degree of joint involvement necessary for an 
increased evaluation on these bases.

There are various diagnostic codes which must be reviewed in 
order to determine whether the veteran is entitled to an 
increased evaluation.  As the veteran is rated with regard to 
Diagnostic Code 5003, the Board shall, pursuant to VAOPGCPREC 
23-97, consider whether the veteran is entitled to a separate 
rating for instability and arthritis (with limited or painful 
motion).  A 10 percent rating is warranted for slight, 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating is warranted for moderate, recurrent 
subluxation or lateral instability of the knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  There are no 
findings of recurrent subluxation; moreover, there is no 
objective evidence of instability and in fact the findings 
show excellent stability.  The most recent opinion by a VA 
examiner indicates that limitation of motion is the only 
objective functional restriction pertaining to the right 
knee.  This assessment was predicated on an examination which 
involved a thorough review of the veteran's medical history 
and is, in the opinion of the Board, entitled to considerable 
probative weight.  Finally, while the veteran does complain 
of ongoing instability, on many occasions he has reported 
that the primary manifestation of his knee disability is 
pain.  The Board finds that any instability present is 
infrequent and causes negligible functional impairment.  As 
not even slight impairment is shown, the veteran is not 
entitled to an additional 10 percent evaluation under 
Diagnostic Code 5257.   

Additional pertinent diagnostic codes have been considered.  
However, in the absence of evidence of ankylosis of the knee 
(Diagnostic Code 5256) or dislocated semilunar cartilage 
(Diagnostic Code 5258), there is no basis for assignment of 
an evaluation in excess of the currently assigned 10 percent 
under any other code provision.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258 (1999).  

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See DeLuca, 8 Vet. App. at 204-05.  However, an 
increased evaluation is not warranted on the basis of 
functional loss due to pain or weakness in the instant case, 
as the veteran's symptoms are supported by only minimal 
pathology.  There is good range of motion and an absence of 
muscle weakness.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant a higher 
evaluation.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned 10 percent evaluation), necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  Although the veteran has asserted in his pension 
application that he had to stop his job due to his service-
connected knee disability, the record does not indicate that 
he has had significant symptoms and treatment which required 
him to stop work.  The current manifestations of the right 
knee disability remain minimal.  Under these circumstances, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In denying the veteran's claim for an increased rating, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is denied.  

An evaluation in excess of 10 percent for right knee 
patellofemoral osteoarthritis with limitation of motion is 
denied.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 
- 12 -


- 12 -


